  Case: 1:16-cv-01970 Document #: 193 Filed: 12/11/18 Page 1 of 8 PageID #:1649



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

  WAYNE WASHINGTON,                          )
                                             )
                       Plaintiff,            )
                                             )
          v.                                 )
                                             )         No. 16 C 1893
  CITY OF CHICAGO, et al.,                   )
                                             )         No. 16 C 1970
                       Defendants.           )
                                             )         Magistrate Judge
  ___________________________________        )         Maria Valdez
                                             )
                                             )
  TYRONE HOOD,                               )
                                             )
                       Plaintiff,            )
                                             )
          v.                                 )
                                             )
  CITY OF CHICAGO, et al.,                   )
                                             )
                       Defendant.            )
                                             )


                                       ORDER

      This matter is before the Court on Defendants’ Joint Motion Challenging

Work-Product Assertion Over the Draft Affidavit of Wayne Washington [Doc. Nos.

119 and 150]. For the reasons that follow, Defendants’ motion is denied.

                                 INTRODUCTION

      This case concerns Plaintiffs Tyrone Hood and Wayne Washington’s

(“Plaintiffs”) claims of wrongful conviction against the City of Chicago and its

employee officers (“Defendants”). Plaintiffs have nearly identical suits against
   Case: 1:16-cv-01970 Document #: 193 Filed: 12/11/18 Page 2 of 8 PageID #:1650



Defendants, and the cases have been consolidated for pretrial purposes. Plaintiffs

filed a § 1983 action against Defendants alleging that their arrests and convictions

for the murder of Marshall Morgan, Jr. were based on fabricated evidence, in

particular a false confession made by Plaintiff Washington, which led to their false

imprisonments. Prior to their exonerations in 2015, during post-conviction

proceedings, counsel for Plaintiff Hood interviewed Washington and drafted an

affidavit. Washington signed a final version of the affidavit on February 17, 2009.

At issue in Defendants’ motion is an unsigned draft (“draft affidavit”) of the final

affidavit that was included in a production of 7,100 pages of non-privileged

documents produced by Plaintiffs on July 21, 2016 in response to Defendants’

discovery requests.

      On July 31 and August 1, 2018, Defendants took the deposition of

Washington. To refresh Washington’s recollection of specific questions asked,

Defendants attempted to show him a copy of the draft affidavit. Upon reviewing the

document, Plaintiffs’ counsel stated that it was inadvertently produced work

product and immediately asserted work product privilege. The parties agreed to

sequester the document and continued Washington’s deposition. After the

deposition, the parties conferred in an attempt to reach an agreement regarding the

work product assertion. On September 5, 2018, Plaintiffs’ produced a privilege log

identifying the draft affidavit.

      Defendants seek to challenge the work product assertion over the draft

affidavit. Defendants assert that the draft affidavit is not work product and even if



                                           2
  Case: 1:16-cv-01970 Document #: 193 Filed: 12/11/18 Page 3 of 8 PageID #:1651



it were, the protection was waived by Plaintiffs’ failure to sufficiently assert work

product protection over the document and by their production of it to Defendants.

Further, Defendants argue there is a substantial need for the draft affidavit that

overcomes any work product protection. Plaintiffs maintain the draft affidavit is

work product that was inadvertently produced amongst non-privileged documents.

                                 DISCUSSION

      Federal Rule of Civil Procedure 26(b)(3) defines the scope of the work product

protection in this case. Under Rule 26(b)(3), a party ordinarily may not discover

“documents and tangible things that are prepared in anticipation of litigation or for

trial” by opposing counsel. Such materials may be discoverable, however, if the

seeking party “shows that it has substantial need for the materials to prepare its

case and cannot, without undue hardship, obtain their substantial equivalent by

other means.” Rule 26(b)(3)(A). The purposes of the work product doctrine are: “(1)

to protect an attorney's thought processes and mental impressions against

disclosure; and (2) to limit the circumstances in which attorneys may piggyback on

the fact-finding investigation of their more diligent counterparts.” Sandra T.E. et.

al. v. South Berwyn School District 100, 600 F.3d 612, 622 (7th Cir. 2010).

      Ordinary work product may be discovered if it is otherwise discoverable and

the opposing party “shows that it has substantial need for the materials to prepare

its case and cannot, without undue hardship, obtain their substantial equivalent by

other means.” Fed. R. Civ. P. 26(b)(3)(A)-(B) (explaining further that if fact work

product is ordered to be produced, the court “must protect against disclosure of the



                                           3
   Case: 1:16-cv-01970 Document #: 193 Filed: 12/11/18 Page 4 of 8 PageID #:1652



mental impressions, conclusions, opinions, or legal theories of a party’s attorney or

other representative concerning the litigation”); see C. States, S.E. & S.W. Areas

Pension Fund v. Blue Sky Heavy Hauling, Inc., No. 08 C 3338, 2011 WL 2142816, at

*12 (N.D. Ill. 2011); see also Allen v. Chi. Transit Auth., 198 F.R.D. 495, 500 (N.D.

Ill. 2001) (“[I]nformation that is merely factual may not be withheld under the

umbrella of work product but must be available, if not through the production of

otherwise protective documents, then through interrogatories or depositions.”).

      Work product protection can be waived if disclosed to adversaries or third

parties “in a manner which substantially increases the opportunity for potential

adversaries to obtain the information.” Walker v. White, No. 16 C 7024, 2018 WL

2193255, at *1 (N.D. Ill. 2018) (citations omitted). Disclosure of work product is not

waived when “(1) the disclosure is inadvertent; (2) the holder of the privilege or

protection took reasonable steps to prevent disclosure; and (3) the holder promptly

took reasonable steps to rectify the error, including (if applicable) following Fed. R.

Civ. P. 26(b)(5)(B).” Fed. R. Civ. P. 502(b).

      Although Rule 502 does not define “inadvertent,” courts in this district have

looked at whether the production was “unintentional.” Walker, No. 16 C 7024, 2018

WL 2193255, at *3 (citations omitted). “Determining whether a party took

reasonable steps to prevent disclosure and to rectify the error requires considering a

variety of factors including the procedures followed to avoid producing privileged

material, the volume and timing of the production, and overriding issues of




                                            4
  Case: 1:16-cv-01970 Document #: 193 Filed: 12/11/18 Page 5 of 8 PageID #:1653



fairness.” In re Testosterone Replacement Therapy Prod. Liab. Litig., 301 F. Supp.

3d 917, 924 (N.D. Ill. 2018) (citations omitted).

      The Court’s in camera review shows that the draft affidavit is clearly work

product. It was created by Hood’s post-conviction counsel in preparation of filing a

petition for a new trial. The draft affidavit encompasses counsel’s summary of her

understanding of the witness’ statements as well as notes and strategies on how to

proceed. It was compiled for the sole purpose of assisting attorneys in Plaintiffs’

cases, and although it contains factual information, it also clearly expresses

attorney mental impressions, conclusions, and legal theories about Plaintiffs’ post-

conviction claims. This Court agrees with other courts that found draft affidavits

and communications with counsel relating to affidavits to be covered by the

attorney work product doctrine. See e.g., Domingo v. Donahoe, No. C–11–05333CRB

(EDL), 2013 WL 4040091, at *7 (N.D. Cal. August 4, 2013) (denying motion to

compel production of a draft of a declaration); Business Integration Svcs. Inc. v.

AT&T Corp., No. 06 Civ. 1863(JGK)(MHD), 2007 WL 2454107, at *1-2 (S.D.N.Y.

August 21, 2007) (vacated on other grounds) (denying motion to compel production

of drafts of an affidavit of a non-party on the basis that the drafts were protected

attorney work product); 1100 West, LLC v. Red Spot Paint and Varnish Co., Inc.,

2007 WL 2904073, at *1-*3 (S.D. Ind. 2007) (draft of affidavits and notes made to

prepare affidavits are privileged).

      As a result of this determination, the Court will address the issue of waiver.

See Walker, No. 16 C 7024, 2018 WL 2193255, at *2.



                                           5
   Case: 1:16-cv-01970 Document #: 193 Filed: 12/11/18 Page 6 of 8 PageID #:1654



       Waiver

       It is undisputed that the draft affidavit was produced to Defendants without

any initial claim of work product protection. However, the Court finds that the draft

affidavit was inadvertently produced, and Plaintiffs’ counsel took reasonable steps

to prevent the disclosure and to rectify the error. Plaintiffs’ counsel provided an

affidavit stating that she supervised the production of documents in response to

Defendants’ discovery requests and did not learn of the unintentional disclosure of

the draft affidavit until Washington’s deposition on August 1, 2018.

       When Plaintiffs produced the 7,100 pages in response to Defendants’

discovery requests, they included a privilege log identifying over 120 pages of

documents that were being withheld. They also produced a log for documents that

were redacted for privilege. The draft affidavit was not included on these logs,

which leads the Court to believe that the disclosure was unintentional. Only one

document claimed as privileged or protected slipped through the review of 7,100

disclosed documents. Notably, as soon as counsel learned of the production, she

immediately asserted work product privilege, objected to additional questioning,

attempted to claw back the document, and produced a privilege log. Coburn Grp.,

LLC v. Whitecap Advisors LLC, 640 F. Supp. 2d 1032, 1041 (N.D. Ill. 2009); see also

In re Testosterone Replacement Therapy Prod. Liab. Litig., 301 F. Supp. 3d 917

(N.D. Ill. 2018).

       Although Defendants raise several arguments pertaining to timeliness, none

are persuasive. Plaintiffs asserted the work product privilege at the exact moment



                                           6
   Case: 1:16-cv-01970 Document #: 193 Filed: 12/11/18 Page 7 of 8 PageID #:1655



they learned of the disclosure. There was no delay in the assertion and Plaintiffs

promptly provided a privilege log for the document. The Court finds that disclosure

of the draft affidavit was inadvertent, Plaintiffs’ counsel took reasonable steps to

prevent the disclosure, and Plaintiffs’ counsel promptly took reasonable steps to

rectify the error.

       Substantial Need

       Because Plaintiff establishes the work product privilege applies, it can still be

overcome if the Defendants show: (1) a substantial need for the materials, and (2)

an inability to obtain the substantial equivalent of the information without undue

hardship. Caremark, Inc. v. Affiliated Computer Servs., Inc., 195 F.R.D. 610, 614

(N.D. Ill. 2000). Defendants seek to question the Plaintiff on the draft affidavit as

rebuttal/impeachment evidence that the Plaintiff’s claim of fabricated evidence and

coercion is untrue. They wish to ask the Plaintiff what he told the drafter of the

affidavit, who wrote the affidavit, who was present during the drafting and how

many times the Plaintiff met with the author of the affidavit. [Doc. No. 150, p.13].

       Here, Defendants fail to show that it has a substantial need for this

information and that it is unable without undue hardship to obtain the substantial

equivalent of the materials by other means. See Fed. R. Civ. P. 26(b)(3). Generally,

seeking to justify substantial need by invoking the need for impeachment or, as

Defendants call it, “rebuttal” evidence is not an adequate justification for

overcoming the privilege. Sandra T.E., 600 F.3d at 622 (the court has “been

extremely reluctant to allow discovery of attorney work product simply as



                                           7
  Case: 1:16-cv-01970 Document #: 193 Filed: 12/11/18 Page 8 of 8 PageID #:1656



impeachment evidence.”) And, the relevancy of the draft document itself is very

limited. It is an unsigned affidavit, not endorsed by the Plaintiff. Seeking to

question the Plaintiff on this, as opposed to the signed affidavit the Defendants

were able to question Plaintiff at length on, has adequately provided Defendants

with a fair opportunity to seek discovery on Plaintiff’s endorsed position without

impinging on potential attorney-client and work-product information.

      If disclosure of the information would reveal counsel's “mental impressions,

conclusions, opinions, or legal theories,” then Rule 26(b)(3)(B) affords “special

protection” and a “far stronger” showing must be made. Upjohn v. United States,

449 U.S. 383, 400 (1981) (“Rule 26 accords special protection to work product

revealing the attorney's mental processes. . ..”). The Court need not address this

based on its ruling that even with the lower standard, there is a lack of substantial

justification to overcome the privilege.

                                   CONCLUSION

      For the foregoing reasons, Defendants’ Joint Motion Challenging Work-

Product Assertion Over the Draft Affidavit of Wayne Washington [Doc. Nos. 119

and 150] is denied.

SO ORDERED.                                    ENTERED:




DATE: December 11, 2018                        ___________________________
                                               HON. MARIA VALDEZ
                                               United States Magistrate Judge




                                           8
